Citation Nr: 9935922	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  97-31 304 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a right lower extremity injury (hereinafter 
referred to as a "right knee disorder").

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a left foot injury, to include an ingrown 
toenail (hereinafter referred to as a "left foot 
disorder").

3.  Entitlement to service connection for a left index finger 
disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  A notice of disagreement (NOD) was received in 
September 1997, the RO issued a statement of the case (SOC) 
in September 1997, and a substantive appeal (SA) was received 
in September 1997.

The Board observes that, in his September 1997 statement in 
support of claim, the veteran appeared to make a claim for 
service connection for depression.  This issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed July 1987 rating decision denied the 
veteran's claim of entitlement to service connection for a 
right knee disorder, and for a left foot disorder, including 
an ingrown toenail.

2.  The evidence associated with the claims file subsequent 
to the July 1987 rating decision as to the veteran's right 
knee disorder service connection claim is cumulative or 
redundant of evidence previously submitted, and is not so 
significant that it must be considered in order to fairly 
decide the merits of that claim. 

3.  The evidence associated with the record since the July 
1987 rating decision denying service connection for a left 
foot disorder bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a left foot 
disorder.  

4.  There is no competent medical evidence of a nexus or link 
between the veteran's current left foot disorder and service.

5.  There is no competent medical evidence of a nexus or link 
between the veteran's current left index finger disorder and 
service.

6.  There is no competent medical evidence of a nexus or link 
between the veteran's current back disorder and service.


CONCLUSIONS OF LAW

1.  The July 1987 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (1999). 

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a right knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  New and material evidence having been received as to the 
issue of service connection for a left foot disorder, the 
veteran's claim of entitlement to service connection for a 
left foot disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

4.  The veteran's claim of entitlement to service connection 
for a left foot disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

5.  The veteran's claim of entitlement to service connection 
for a left index finger disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

6.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to 
reopen 
service connection claims for right knee and left foot 
disorders

At the outset, the Board observes that a July 1987 RO rating 
decision denied service connection for a right knee disorder 
and a left foot disorder.  The veteran did not file a 
substantive appeal to this rating decision.  Therefore, these 
rating decisions became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104(a), 20.1103.  

Except as provided for in 38 U.S.C.A. § 5108, when a claim is 
disallowed by an agency of original jurisdiction, the claim 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 3.156(a) 
since the last final disallowance.  See Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  

The relevant medical evidence of record at the time of the 
July 1987 rating decision consisted of the following: the 
veteran's service medical records (SMRs), which included 
treatment records from May 1979 and June 1979 showing that 
the veteran underwent surgery to remove an ingrown toenail of 
the first digit of the left foot; VA treatment records for 
the period April 1987 to June 1987, which show that the 
veteran was seen several times for right knee pain; and the 
veteran's written statements contending that his right knee 
and left foot disorders were attributable to service.

The relevant medical evidence associated with the claims file 
subsequent to the July 1987 rating decision is as follows: an 
April 1997 VA physical examination and systems review showing 
that the veteran complained of left foot pain; April 1997 VA 
treatment records stating that the veteran complained of left 
foot pain; a February 1998 VA radiology report of the left 
foot, which detected no significant bone or joint 
abnormality; a February 1998 VA examination report, which 
disclosed that the veteran walked with a cane, had an 
antalgic gait, a limp on the left, tenderness and soreness to 
palpation across all of the toes of the foot, and a diagnosis 
of left foot injury residuals.  In addition, new evidence 
includes an April 1990 private medical record from Elyria 
Memorial Hospital and Medical Center showing complaints of 
left foot pain; an April 1999 note from Dr. Roger L. 
Friedman, D.P.M., of the Midway Foot-Care and Laser Center, 
which stated that the veteran was to be fitted for an ankle-
foot orthosis to treat instability and weakness of the left 
foot and ankle, and that there was a status/post nerve injury 
to the left foot; and the veteran's newly submitted written 
statements and December 1997 RO hearing testimony.   

A.  Right Knee 

After consideration of the above evidence, the Board 
concludes that, with regard to the veteran's claim for 
service connection for a right knee disorder, its analysis 
need not go beyond the first step of the three-step analysis 
for reviewing a request to reopen a claim for service 
connection, because, as explained below, no new and material 
evidence has been submitted to reopen the right knee service 
connection claim.  

The only new items of evidence of record concerning the 
veteran's right knee are the additional written statements he 
submitted, and his December 1997 hearing testimony, in which 
he contends that he has a right knee disorder that was 
incurred in, or otherwise resulted from service.  The Board 
notes that this evidence is duplicative or cumulative of the 
contentions he advanced at the time of the July 1987 rating 
decision.  There was otherwise no new medical evidence 
submitted after July 1987 with respect to his right knee.

The additional medical evidence since the prior rating 
decision, however, is devoid of medical finding or opinion 
regarding a right knee disorder.  Therefore, the new 
evidence, which duplicates prior contentions of record, like 
the evidence available prior to the July 1987 rating 
decision, does not show that the veteran's right knee 
disorder is in any way related to service.  The newly 
received evidence is not material evidence, as it is 
essentially cumulative and redundant, and this "new" 
evidence is not otherwise so significant, on any basis, that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  In the absence of new and 
material evidence, the claim of entitlement to service 
connection for a right knee disorder cannot be reopened.  

The Board again informs the veteran, as did the RO, that in 
order to reopen and well-ground his claim of entitlement to 
service connection, it is necessary to augment the record 
with a medical diagnosis showing the veteran has a current 
right knee disorder, and medical evidence of a link or nexus 
between such a disorder and active service.  

B.  Left Foot

The veteran's service medical records reference a left foot 
injury.  The additional evidence of record since the prior 
rating decision includes a current diagnosis of residuals of a 
left foot injury.  The Board finds that there is evidence of 
record which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the evidence is deemed to be 
new and material.  Therefore, the claim for service connection 
for a left foot disorder is hereby reopened.  38 C.F.R. 
§ 3.156(a).  

However, before the Board may proceed to examine the merits 
of the veteran's claim, it must determine whether the veteran 
has submitted well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  However, if the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disorder; medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68(Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation. If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

After a careful review of the relevant evidence of record, 
the Board finds that the veteran's claim for service 
connection for a left foot disorder is not well grounded.  
The record shows that the veteran underwent surgery in May 
1979 and June 1979 to remove an ingrown toenail of the first 
digit of the left foot.  At that time a history of trauma to 
the left foot was noted.  No further SMRs concern the left 
foot after June 1979, and as such, it appeared that the 
veteran's left foot injury resolved.  Private and VA medical 
records reveal the veteran complained of left foot pain in 
1990, 1997 and 1998.  On VA examination conducted in February 
1998, the examiner diagnosed residuals of a left foot injury.  
In April 1999, an ankle-foot orthosis was prescribed to treat 
instability and weakness of the left foot and ankle, noted as 
due to status/post left foot nerve injury.  While these 
record reflect that the veteran reported he incurred a left 
foot injury in service, none of this medical evidence 
provides medical opinion or references to prior medical 
notes, and does not indicate whether any current left foot 
disorder was related to service or an injury therein.  
Without medical evidence to provides a nexus or a link 
between the veteran's current left foot disorder and an 
injury incurred in service, the veteran's statement alone doe 
not establish a well-grounded claim for service connection 
for that disability.  

Moreover, none of this medical evidence shows that his left 
foot toenail is causing any current medical disorder.  In 
addition, as there is no medical evidence of any left foot 
pathology until April 1990, nearly ten years after the 
veteran was discharged from service, there is no evidence to 
well-ground the veteran's claim upon application of the rules 
of chronicity or continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) and Savage. 

The only evidence of record to support the veteran's claim of 
service connection for a left foot disorder is his written 
statements and hearing testimony, in which he relates that 
his left foot disorder to service.  However, as a matter of 
law, these statements do not satisfy the medical diagnosis or 
medical nexus requirements and cannot, therefore, render his 
claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed is medical evidence linking the veteran's currently 
diagnosed left foot disorder to service.  By this decision, 
the Board is informing the veteran that medical evidence of 
causation is required to render his claim for service 
connection for a left foot disorder well grounded.  38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  Service connection for a left index finger disorder

The SMRs show the veteran was seen for a left index finger 
disorder in service on one occasion, in July 1980. No further 
SMRs refer to the left index finger injury, and as such, it 
appears that the veteran's left index finger injury resolved.  
The veteran testified, at his personal hearing, that he 
sustained the frostbite injury while stationed in Germany.  
The veteran contends that, if this treatment in Germany is 
not included in the service medical records, part of his 
service medical records are missing.  However, the veteran's 
DD214 does not reflect that the veteran had any overseas 
service.  

Post-service medical records include a March 1998 clinical 
record showing the veteran had pain in the left forefinger.  
The assessment was pain at multiple sites secondary to old 
injuries and musculoskeletal pain secondary to disuse. 

A February 1998 VA examination report of the left hand 
recounted the veteran's complaints of having pain and loss of 
function of his left index finger ever since sustaining 
frostbite in service.  Objectively, there was soreness and 
tenderness over the left index finger, and the veteran could 
not actively flex or bend it because of pain, which the 
examiner characterized as a guarding phenomenon because of 
pain, since the finger was able to bend on passive range of 
motion without pain.  Some decreased sensation was noticed 
over the pulp, but there was otherwise no swelling or 
deformity of the hand.  The diagnosis was residual injury of 
the left index finger.  A contemporaneous VA radiology report 
of the left hand found no significant bone or joint 
abnormality present.   

The remaining evidence consists of the veteran's written 
statements and December 1997 RO hearing testimony, in which 
he contends that his current left index finger disorder 
originated in service. 

After a review of the relevant evidence contained in the 
claims file, the Board finds that the veteran's claim for 
service connection for a left index finger disorder must be 
denied as not well grounded.  Although the SMRs show the 
veteran suffered an injury to his left index finger during 
service in July 1980, the relevant post-service medical 
records, which begin in March 1998, do not provide a nexus or 
link between his current left index finger disorder and the 
injury he suffered nearly eighteen years earlier in service.  

The Boar further notes that, although the examiner concluded 
that the veteran had residuals of an injury to the left index 
finger, there was no evidence or opinion as to when the 
injury or residuals was incurred.  Moreover, as there is no 
medical evidence of any left index finger pathology within 
the eighteen years subsequent to his separation from active 
service, there is no evidence to well-ground the veteran's 
claim upon application of the rules of chronicity or 
continuity of symptomatology under 38 C.F.R. § 3.303(b) and 
Savage. 

The only evidence of record to support the veteran's claim of 
service connection for a left index finger disorder is his 
written statements and hearing testimony, in which he relates 
that his left foot disorder to service.  However, as a matter 
of law, these statements do not satisfy the medical diagnosis 
or medical nexus requirements and cannot, therefore, render 
his claim well grounded.  Espiritu.  In other words, what is 
needed is medical evidence linking the veteran's currently 
diagnosed left index finger disorder to service.  By this 
decision, the Board is informing the veteran that medical 
evidence of causation is required to render his claim for 
service connection for a left finger disorder well grounded.  
38 U.S.C.A. § 5107(a); Robinette.

III.  Service connection for a back disorder

The veteran's SMRs are devoid of any indication that the 
veteran complained of, was diagnosed with, or treated for, a 
back disorder.  The post-service medical records begin with a 
September 1988 private medical record from Elyria Memorial 
Hospital and Medical Center, which noted that the veteran 
complained of back pain.  A March 1997 VA pain clinic record 
objectively found that the veteran had an old compression at 
L1 with degenerative changes.  The April 1997 VA defined data 
base physical examination and systems review showed decreased 
range of motion of the back and neck due to secondary to back 
pain; the assessment was chronic back pain secondary to a 
back injury.  A June 1997 VA orthopedic clinical included an 
assessment of chronic neck and back pain.  A September 1997 
VA treatment record stated that the veteran complained of 
back pain, and it was noted that prior radiology records 
revealed that the veteran had a slight compression of the L1 
vertebral body and degenerative changes.  A December 1997 VA 
orthopedic clinical record noted prior radiology records 
revealing mild wedging at T9 and T10, and stated that he 
suffered from chronic back pain, possibly due to fibromyalgia 
or tension myositis.  A February 1998 medical record from the 
Lima Correctional Institution stated that the veteran 
complained of back pain, and that X-rays showed degenerative 
aging process of the back.  A May 1998 VA treatment record 
showed the veteran continued to complain of back pain.

The remaining evidence consists of the veteran's written 
statements and December 1997 RO hearing testimony, in which 
he contends that his current back disorder was incurred 
pursuant to an injury incurred during service. 

The Board finds, upon review of the evidence of record, that 
the veteran's claim for service connection for a back 
disorder must be denied as not well grounded.  First, 
although the SMRs do not indicate that the veteran had any 
disease or injury involving the back, the Board accepts the 
fact that back injury was incurred during service, for the 
purposes of analyzing whether this claim is well grounded.  
However, assuming arguendo that the veteran did sustain an 
injury to his back in service, the post-service medical 
records do not demonstrate a nexus or link between his 
current back disorder and service.  Moreover, as there is no 
medical evidence of any back pathology until September 1988, 
some eight years after separation from service, there is no 
evidence to well-ground the veteran's claim upon application 
of the rules of chronicity or continuity of symptomatology 
under 38 C.F.R. § 3.303(b) and Savage. 

The only evidence of record to support the veteran's claim of 
service connection for a back disorder is his written 
statements and hearing testimony, in which he relates that 
his back disorder to service.  However, as a matter of law, 
these statements do not satisfy the medical diagnosis or 
medical nexus requirements and cannot, therefore, render his 
claim well grounded.  Espiritu.  In other words, what is 
needed is medical evidence linking the veteran's currently 
diagnosed back disorder to service.  By this decision, the 
Board is informing the veteran that medical evidence of 
causation is required to render his claim for service 
connection for a back disorder well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette.


ORDER

With respect to all the issues herein adjudicated, the Appeal 
is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

